Judgment reversed on the law and the facts, with costs, verdict reinstated,‡ and judgment directed to be entered thereon, with costs, on authority of Dugan v. New York Telephone Company (ante, p. 706), decided herewith. Appeal, in so far as it purports to be from an order entered on the clerk’s minutes, dismissed. Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., and Kapper, J., dissent from the determination to reinstate the verdict and vote for a new trial.

 Verdict was for $800 in action for loss of services.— [Rep.